United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3953
                                   ___________

M. Otis Dolphin, Jr.,               *
                                    *
            Appellant,              *
                                    * Appeal from the United States
      v.                            * District Court for the Eastern
                                    * District of Missouri.
Equibase Company, L.L.C.; Jockey    *
Club; Jockey Guild,                 *      [UNPUBLISHED]
                                    *
            Appellees.              *
                               ___________

                         Submitted: May 7, 2003
                             Filed: May 13, 2003
                                  ___________

Before MORRIS SHEPPARD ARNOLD, BYE, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

       M. Otis Dolphin, Jr. (Dolphin), a Missouri citizen, sued defendants--who are
citizens of Kentucky, New York, and Nevada--for allegedly fixing California horse
races upon which he had bet in Illinois. Dolphin appeals the district court’s1 order
dismissing his diversity action for lack of personal jurisdiction.



      1
       The Honorable Thomas C. Mummert, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
       Upon de novo review, see Clune v. Alimak AB, 233 F.3d 538, 541 (8th Cir.
2000), we conclude the district court lacked personal jurisdiction over defendants.
Dolphin presented evidence defendants’ advertisements reached Missouri, and their
websites could be accessed from Missouri. However, jurisdiction cannot be based
solely on the ability to access a website, see GTE New Media Servs., Inc. v.
BellSouth Corp., 199 F.3d 1343, 1349-50 (D.C. Cir. 2000), or on defendants’ alleged
limited advertising in Missouri, see Burlington Indus., Inc. v. Maples Indus., Inc., 97
F.3d 1100, 1103 (8th Cir. 1996), especially considering Dolphin alleged no
connection between the websites or the advertising and his claims. Thus, there were
insufficient contacts to justify the court’s exercise of jurisdiction over defendants.
See Porter v. Berall, 293 F.3d 1073, 1076 (8th Cir. 2002) (listing five factors to
consider, including relation of cause of action to contacts); Guinness Import Co. v.
Mark VII Distribs., Inc., 153 F.3d 607, 614 (8th Cir. 1998) (“defendant’s contacts
with forum state must not be random, fortuitous, attenuated, or the result of unilateral
activity of third person”).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-